DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
2.	Claims 1, 4-12, and 15-16 have been amended by Applicant. Claims 3, 13 and 14 have been cancelled and no claims have been added. Claims 1-2, 4-12, and 15-16 are currently pending.   
Response to Arguments
Claim interpretation under 35 U.S.C. 112(f)
3.	Claim interpretation under 35 U.S.C. 112(f) has been withdrawn in view of Applicant’s amendments to claim 1.
Claim Rejections under 35 U.S.C. 112
4.	The rejection of claims 11-16 under 35 U.S.C. 112(b) have been withdrawn in view of Applicant’s amendments to the claims. 
5.	The rejection of claims 11-16 under 35 U.S.C. 112(a) has been withdrawn in view of Applicant’s amendments to the claims. 
Claim Rejections under 35 U.S.C. 101
6.	The rejection of claims 1-16 under 35 U.S.C. 101 has been maintained.
Applicant argues (in pg. 7 of Applicant’s remarks) that the claims here as a whole are directed to a particular improvement in neural network based image recognition and that the claim as a whole integrates the mental process into a practical application.
Applicant’s arguments regarding the rejection of claims 1-16 under 35 U.S.C. 101 have been fully considered but are not persuasive. 
	Claims 1 and 11 (as amended) are respectively drawn to a method and a system, hence each fall under one of four categories of statutory subject matter (Step 1). Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.
Claims 1 (as amended) recites the following limitations: 
performing learning on a plurality of weights between neural network nodes by using input data; 
determining a plurality of remaining weights by: determining an initial threshold value fore each of all layers of the neural network;
determining a plurality of first stage weights by removing at least one of the plurality of weights using the initial threshold value and performing learning; 
determining an upper threshold value having a value greater than the initial threshold value; and
determining the plurality of remaining weights by removing at least one of the first stage weights using the upper threshold value and performing learning; 
mapping the plurality of remaining weights to a plurality of representative values; and 
performing, by the convolutional neural network using the plurality of representative values, a recognition operation on an input image to produce an indication of a pattern in the input image. 

Step 2A, Prong 1:
The limitations of “performing …”, “determining…” and “mapping…” as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “by the convolutional neural network” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by the convolutional neural network” language, the limitations of “performing …”, “determining…” and “mapping…”  in the context of this claim, encompasses a human data model analyst building a parametrized dependency variable graph model via analyzing data and adjusting parameters through experience data.
If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with the aid of pen and paper) but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular the claims recited the additional elements – by the convolutional neural network to perform the limitations/steps listed above. This component in all steps is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(h)). Further the step of performing, by the convolutional neural network using the plurality of representative values, a recognition operation on an input image to produce an indication of a pattern in the input image is recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence the claims are directed to an abstract idea.

Indpendent claim 11 (as amended) recites the following limitations: 
an input buffer configured to buffer input data;
and output buffer configured to store and update a learning result; and 
a parameter buffer configured to store a plurality of weights corresponding to weights between a plurality of neural network nodes and updated the plurality of weights according to the learning result, 
wherein the convolutional neural network system is configured to:’
perform a first step comprising: determining an initial threshold value for each layer of the neural network; 
perform pruning by controlling the parameter buffer to remove at least one of the plurality of weights using the initial threshold values and performing learning;
determining an upper threshold value having a value greater than the initial threshold value; and 
after performing the pruning, controlling the parameter buffer to remove at least one of the plurality of weights using the upper threshold value and performing learning, 
after performing the first step, map remaining weights among the plurality of weights to at least one representative value, and 
perform, using the at least one representative value, a recognition operation on an input image to produce an indication of a pattern in the input image.
Step 2A, Prong 1:
	The limitations of “performing…”, “determining…”, “controlling…”, and mapping…, as drafted, are processes that, under their broadest reasonable interpretation covers performance of the limitations in the mind and/or with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting a computing device, nothing in the claim element precludes the steps from practically being performed in the mind and/or with the aid of pen and paper. For example, but for the language about generic computer components, learn, updated, remove in the limitations cited above can be performed in the human mind (e.g., a human data model analyst can build a parameterized dependency variable graph model via analyzing data and adjusting parameters through experience data). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls with the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claim 11 recites the additional elements – an input buffer configured to buffer input data, a parameter buffer configured to store… and output buffer configured to store and update… (WURC, as stated in MPEP 2106(d)(II)). These steps of retrieving information from memory are well understood, routine, conventional activities as stated in MPEP 2106(d)(II). The courts have recognized storing and retrieving information in memory as well understood, routine and conventional functions when they are claimed at a high level of generality or as insignificant extra solution activity. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F3d.1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs, 788 F. 3d at 1363, 115 USPQ2d at 1092-93. Further the step of performing, by the convolutional neural network using the plurality of representative values, a recognition operation on an input image to produce an indication of a pattern in the input image is recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 11 is directed to an abstract idea.
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, to retrieve information from memory is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible. 

Dependent claims 2, 4-10, 12, and 15-16 are also ineligible for the same reasons given with respect to claims 1 and 11 (as amended). The dependent claims recite further limitations on data analysis for model generation and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than an abstract idea. Hence the dependent claims are not patent eligible. 

Claim Rejections under 35 U.S.C. 103
7.	The rejection of claims 1-2, 11-12 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claims 1 and 11. However, upon further consideration a new grounds of rejection has been made under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments with respect to claim(s) 1, 2, 9, 10, 11, and 12 and the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., “Deep Compression: Compressing Deep Neural Networks with Pruning, Trained Quantization and Huffman Coding”, ICLR 2016 in view of Sun et al., “Sparsifying Neural Network Connections for Face Recognition”, CVPR 2016.
Regarding claim 1, Han teaches a method for operating a convolutional neural network, the method comprising: performing learning on a plurality of weights between neural network nodes by using input data; determining a plurality of remaining weights by: determining an initial threshold value for each of all layers of the neural network; determining a plurality of first stage weights by removing at least one of the plurality of weights using the initial threshold value and performing learning; determining an upper threshold value having a value greater than the initial threshold value; and determining the plurality of remaining weights by removing at least one of the first stage weights using the upper threshold value and performing learning; mapping the plurality of remaining weights to a plurality of representative values; (Han, Abstract, teaches the method first prunes the network by learning only the important connections. Next the weights are quantized. Finally Huffman coding is applied.; Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”; Han, Abstract, teaches next weights are quantized and then apply Huffman coding.)
Han does not distinctly disclose but Sun does teach and performing, by the convolutional neural network using the plurality of representative values, a recognition operation on an input image to produce an indication of a pattern in the input image (Sun, Abstract, teaches learning high performance ConvNets with sparse neural connections for face recognition.).
 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the compression of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han, with the deep ConvNets with sparse neural connections for face recognition taught by Sun, in order to significantly improve performance of the previous state of the art models given the same training data, while keeping the performance of the baseline model with only 12% of the original parameters. (Sun, Abstract).  

Regarding claim 2, the combination of Han in view of Sun teaches all of the limitations of claim 1, and the combination further teaches wherein in the performing of the learning, the learning is performed in a state including all nodes of the neural network and weights that learn connections between all the nodes are generated (Han, pg. 2, Network Pruning, teaches starting by learning the connectivity via normal network training).


Regarding claim 4, the combination of Han in view of Sun teaches all of the limitations of claim 1, and the combination further teaches wherein in the determining of the initial threshold value, an initial threshold value of each of all the layers is applied by sequentially varying a threshold value adjusted in a state maintaining a connection of other layers, and a threshold value becoming lower than a standard accuracy is determined as the initial threshold value of each of the layers (Han, pg. 2, Network Pruning, teaches we prune the small weight connections: all connections with weights below a threshold are removed from the network; Han, Fig. 1 the compression scheme doesn’t incur in any accuracy loss; ).
 


Regarding claim 5, the combination of Han in view of Sun teaches all of the limitations of claim 1, and the combination further teaches wherein determining the plurality of first stage weights comprises: removing weights having a size less than the initial threshold value from the plurality of weights; and after removing the weights having a size less than the initial threshold value from the plurality of weights, performing learning using the plurality of weights to determine the plurality of first stage weights (Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”;).

Regarding claim 6, the combination of Han in view of Sun teaches all of the limitations of claim 5, and the combination further teaches wherein removing the weights having the size less that the initial threshold value and performing the learning configure an iterative loop and the iterative loop is repeated until all the weights having the size less than the initial threshold value are removed from the plurality of weights (Sun, pg. 4862, section 5.4 teaches weights are pruned iteratively). 

	Motivation to combine same as stated for claim 1. 

Regarding claim 7, the combination of Han in view of Sun teaches all of the limitations of claim 1, and the combination further teaches wherein determining the plurality of remaining weights comprises: removing weights having less than the upper threshold value from the plurality of first stage weights; and after removing the weights having a size less than the upper threshold value from the plurality of first stage weights, performing learning using the plurality of first stage weights to determine the plurality of remaining weights (Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”;). 



Regarding claim 8, the combination of Han in view of Sun teaches all of the limitations of claim 7, and the combination further teaches wherein removing weights having the size less that the upper threshold value and performing learning configure an iterative loop and the iterative loop is repeated until weights having a size less than the upper threshold value are removed from the plurality of first stage weights (Sun, pg. 4862, section 5.4 teaches weights are pruned iteratively under the L1 regularization, and each time weights with the smallest absolute values are set to zero permanently.). 

	Motivation to combine same as stated for claim 1. 

	Regarding claim 9, the combination of Han in view of Sun teaches all of the limitations of claim 1, and the combination further teaches wherein the plurality of representative values are determined as a centroid value of the plurality of remaining weights (Han, pg. 8, 6.2 Centroid Initialization ). 

	Regarding claim 10, the combination of Han in view of Sun teaches all of the limitations of claim 9, and the combination further teaches wherein the centroid value is defined through re-learning of the plurality of remaining weights (Han, pg. 8, 6.2 Centroid Initialization ).

15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20160379109 A1) in view of Han and in further view of Sun. 
	Regarding claim 11, Chung teaches a convolutional neural network system comprises: an input buffer configured to buffer input data; an output buffer configured to store and update a learning result; and a parameter buffer configure to store a plurality of weights corresponding to weights between a plurality of neural network nodes and update the plurality of weights according to the learning result (Chung, Paragraph [0317] teaches input data buffer, weights data buffer and output data buffer).

	Chung does not but Han does teach wherein the convolutional neural network system is configured to perform a first step comprising: determining an initial threshold value for each layer of the neural network; perform pruning by controlling the parameter buffer to remove at least one of the plurality of weights using the initial threshold values and performing learning; determining an upper threshold value having a value greater than the initial threshold value; and after performing the pruning, controlling the parameter buffer to remove at least one of the plurality of weights using the upper threshold value and performing learning, after performing the first step, map remaining weights among the plurality of weights to at least one representative value, (Han, Abstract, teaches the method first prunes the network by learning only the important connections. Next the weights are quantized. Finally Huffman coding is applied.; Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”; Han, Abstract, teaches next weights are quantized and then apply Huffman coding.)
	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the convolutional neural network system of Chung comprising input, weight and output buffers with the compressing of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han in order to facilitate the use of complex neural networks in mobile applications where application size and download bandwidth are constrained. (Han, Abstract). 

The combination of Chung in view of Han does not but Sun does teach and perform, using the at least one representative value, a recognition operation on an input image to produce an indication of a pattern in the input image (Sun, Abstract, teaches learning high performance ConvNets with sparse neural connections for face recognition.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the convolutional neural network system of Chung comprising input, weight and output buffers as modified by the compressing of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han, to further include the face recognition, as taught by Sun, in order to learn high performance deep ConvNets with sparse neural connections for face recognition. (Sun, Abstract and Section 6). 



Regarding claim 12, the combination of Chung in view of Han and Sun teaches all of the limitations of claim 11, and the combination further teaches wherein the convolutional neural network system performs learning on weights between neural network nodes by using input data an performs re-learning after removing a weight having a size less than a threshold value among the weights, and maps the remaining weights to a plurality of representative values (Han, Abstract, teaches the method first prunes the network by learning only the important connections. Next the weights are quantized. Finally Huffman coding is applied.; Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”; Han, Abstract, teaches next weights are quantized and then apply Huffman coding.).

	Regarding claim 15, the combination of Chung in view of Han and Sun teaches all of the limitations of claim 12, and the combination further teaches wherein the at least one representative value corresponds to a centroid (Han, pg. 8, 6.2 Centroid Initialization). 


	Regarding claim 16, the combination of Chung in view of Han and Sun teaches all of the limitations of claim 12 and the combination further teaches wherein the convolutional neural network system stores a mapping table of a centroid index to which the at least one representative value is mapped and the centroid and stores the centroid index as corresponding to each of the remaining weights in an external memory (Han, pg. 5, section 3.3 teaches centroid index; Han, pg. 8, 6.2 Centroid Initialization). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123